OO 0 NOON wh mR Ow Noe

BO BRD BRD ORD terete emer remh rh eh ree eh
oO NY OF on me WY NH KK OD CO fC sS DH TAH SF ee ll LlU

 

 

Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 1 of 15

MARSHA L. STEPHENSON, ESQ.
Nevada Bar No. 6130

JAMIE S. HENDRICKSON, ESQ.
Nevada Bar No. 12770

STEPHENSON & DICKINSON, P.C.
2820 West Charleston Boulevard, Suite 17
Las Vegas, Nevada 89102

Telephone: (702) 474-7229

Facsimile: (702) 474-7237
admin@sdlawoffice.net

Attorneys for Defendant
HAZEL TRUCKING, LLC

IN THE UNITED STATES DISTRICT COURT

FOR THRE DISTRICT OF NEVADA

RUSSELL KENT HIGGINS, an individual, and | Case No. 2:19-cv-01145
TAMMY HIGGINS, an individual,
District Court Case No. A-19-796025-C

Plaintiffs,

vs.
PETITION FOR REMOVAL
GUSTAVO WILSON, and individual; HAZEL
TRUCKING, LLC, a Utah limited lability
company; DOES I through X inclusive; and
ROE CORPORATIONS I and X, inclusive

Defendants.

 

 

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEVADA

Defendant, HAZEL TRUCKING, LLC, by and through its attorney, Marsha L. Stephenson,
Esq. of the law firm of Stephenson & Dickinson, P.C., respectfully petitions the Court for an Order
removing the above-entitled action to the United States District Court for the District of Nevada, and
alleges as follows:

1. Defendant Hazel Trucking, LLC is the Defendant in the above-entitled action.

 
Oo CS ~~ CH A & WH PB

NB 8 BOON ORD RO ORO Nk et
oO s) CO th Fw Ww NM ™ Oo Oo CO SF BH OA BOULUD lClUDD

 

 

Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 2 of 15

2. The above-entitled action was commenced against the Defendant on June 4, 2019, in
the District Court, Clark County, Nevada and is now pending in such Court as Case No. A-19-796025-
Cc.

3. A copy of the Summons and Complaint in Case No. A-19-796025-C was served on
Defendant on June 10, 2019.

4. The above action is the result of a motor vehicle accident which occurred in Clark
County, Nevada on November 3, 2017.

5. That as alleged in the Complaint, Plaintiffs are residents and citizens of the State of
California. Defendant Hazel Trucking, LLC is a foreign liability company registered in the State of
Utah with its principal place of business is located in Kearns, Utah.

6. Defendant Gustavo Wilson is alleged to be a citizen of the State of Washington.

7, The amount in controversy exceeds $75,000.00. Plaintiffs Russel Kent Higgins and
Tammy Higgins injuries and loss of consortium stemming from a motor vehicle accident between two
semi-tractor trucks.

8. There is diversity of citizenship between Plaintiff and Defendant and this Court has
jurisdiction over the above entitled action pursuant to 28 USC §1332 and 28 USC $1441.

9. Copies of the Summons and Complaint are attached hereto as Exhibits A and B,
constituting all of the papers and pleadings served on Hazel Trucking, LLC.

10. A true and correct copy of this Notice of Removal is being filed this date with the Clerk
of the Eighth Judicial District Court of Nevada.
if
i
if
if
if
i

Ld/

 
Oo SC ss om A Be W Noes

Re OR RDO OR ha tet eh
co ~] COO BUHL UU UU OULU OUlUlU UNO ee

 

 

Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 3 of 15

11. Based on the foregoing, Hazel Trucking, LLC. removes the action now pending in the
Eighth Judicial District Court of Nevada, in and for the County of Clark, as Case No. A-19-796025-
C, to this Court.

DATED this 3" day of July, 2019.
STEPHENSON & DICKINSON, P.C.

py. Uae LL ——
MARSHA L. STEPHENSON, ESQ.
Nevada Bar No. 6130
JAMIE S. HENDRICKSON, ESQ.
Nevada Bar No. 12770
2820 West Charleston Boulevard, Suite 17
Las Vegas, Nevada 89102
admin@sdlawoffice.net
Attorneys for Defendant
HAZEL TRUCKING, LLC

 
Oo © “4S oO eR NO ee

Be BOR ht
oO —~) GC wh & Ww BH = SB 6 co ~ DB HR Fe Ww HN ss &

 

 

Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 4 of 15

CERTIFICATE OF SERNICE
The undersigned does hereby certify that on the, “ U day of July, 2019, a true and correct
copy of the foregoing PETITION FOR REMOVAL was served via electronic service, addressed as

follows:

Rahul Ravipudi, Esq.
Gregorio Silva, Esq.

Panish Shea & Boyle LLP
8816 Spanish Ridge Avenue
Las Vegas, NV 89148
Attorneys for Plaintiffs

 

 

 
Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 5 of 15

Exhibit A
Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 6 of 15

Les Angeles, Calico ta $0025

PANISH SHEA & BOYLE LEP
THL1t Santa Monies Bewevand, Suite 200
ASATLUIO phone ~ MOATIIE93 tax

MO OO ARO GRO

pt eet
me

Bd hm ow mel ee yk a ne ma roar
th we ONO > Tok

23
24
25
26
27

98

a
BR.

| 6/4/2019 3:20 Pit
t

SUMM .
RAHUL RAVIPUDI
Nevada Bar No. . @ ~ , D wa SF

GREGORIO SILVA DATE ~
A ;
Nevada Bar No. 13583 TERR: f: fs SLAY
silva@psblaw,cam i bre
PANISH SHEA & BOYLELLP WHO
11111 Santa Monica Boulevard, Suite:700
Los Angeles, California 90025

Telephone: 330.477.1700
Facsimlle: 310.477.1699

treme
ieee

 

 
 
 
    

 

"ii iavestigarives LUC 45-48-1200
29081 RoR IIMs De REE 229, St GEEIGe, UT A790

ein

i
Attorneys for Plaintiffs
Russell Kent Wiggins and Tammy Higgins
DISTRICT COURT
CLARK COUNTY, NEVADA

RUSSELL KENT HIGGINS, an individual; Case No. A-19-796025-C
and TAMMY HIGGINS, an individual ‘
Dept. No. }

Plaintiff,
SUMMONS
v.

GUSTAVO WILSON, an individual: HAZEL
TRUCKING, LLC, a Utah Jimited liability
company; DOES t through X inclusive; and
ROE CORPORATIONS J through X,
inclusive, i

Defendants.

 

 

sierra

vorven YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 21 DAYS. READ
THE INFORMATION BELOW.

HAZEL TRUCKING, LLC
c/o Progressive Reporting Agency
7304 S 306 W, Suite 201

Midvale, UT 84047

i , A civil complaint has been filed by the Plaintiff against you for the relief set forth in the
complaint,

i. if you intend to defend this lawsuit, within 21 days after this Summons is served on
you, exclusive of thé day of service, you must do the following:

| {a) File with the Clerk ofthe court, whose address is shown below, a formal written

 

 

 
Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 7 of 15

response to the Complaint in accordance with the niles of the court with the appropriate

—

filing fee,

cheb Pa
Hanae

(s) Serve a copy of your response upon the attomey whose name and address is
shown below.
2. Unless you respond, your default will be entered upon application of the Plaintiffs and
failure to so respond will result in a judgment of default against you for the relief demanded In the
complaint, which could result in the taking of money or property or other relief requested in the

complaint.
3. Ifyou intend to seek thehdvice of'an attorney in this matter, you should do so promptly

0 oO oN te xf oe

~
a

so that your response may be filed on time.
4, The State of Nevada, its political subdivisions, agencies, officers, employees, board

BSD TS SSSA i ta veneer nee etn
~~
an

we
bh

members, commission members and legislators each have 45 days after service of this Summons

i
tok

within which ta file an Answer or other responsive pleading to the Complaint.

omar
pd

5. This action ia brought to recover judgment as described in complaint,

STEVEN D. GRIERSON
CLERK OF THE COURT

Las Angeles. Cafiornia HS
JILAFE TION phown + SEATTLE fax
tr

HEELY Senta Monica Qoulevard, Suite FO
_
an

PANISH SHEA & BOYLE LLP

—
ud

6/4/2019

Danaty Clerk”
Regional Justice Center Shimaya Ladson

200 Lewis Avenue
Las Vegas, Nevada 8910)

 

©
oo

Bee eT ERS Oe ee Es
el
so

ed
=

 

Respecttutly submitied by:
PANISH SHEA & BOYLE LLP

bo
Sok

 
 

By;

GRECO

Nevada Bar No. 13583
gsilva@psbiaw,com

886 Spanish Ridge Avenue

Las Vegas, Nevada 89148

Attorneys for Plaintiffs

Russell Kent Higgins and Tammy Higgins

uty cea NRA
ro ob fhe
an a > hee

Mt
ond

 

 

_ guage ure ree
fi
on

  
 

 
Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 8 of 15

Exhibit B
EN SS ala aie NER ERC OR ESPEN SSS SS SAE tee ee etre raandi eee tentea ee
latin vend WA RNG eHy Fr katres bender Spee rae Ps PR ges

SH TR RN

RR

Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 9 of 15

=_—

So @ ~ Gh th Fm Ww oA

; of Callfornia.

aperaanterren

 

 

Electronically Filed
6/4/2019 4:43 PM
Steven D. Grierson

    

COMP
RAHUL RAVIPUDI
Nevada Bar No. 14750

CLERK OF THE COU
ravipudi@pshlaw.com

GREGORIO V. SILVA CASE NO: A-19-796025-€

Navada Bar No. 13583
silva@psblaw,com Department
PANISEH SHEA & BOYLE LLP
8816 Spanish Ridge Avenue
Las Vegas, Nevada 89148
Telephone: 702.560.5520
Facsimile: 702.075.2515

Attomeys for Plaintiffe
Russell Viggins and
Tammy Higgins '
DISTRICT COURT |
CLARK COUNTY, NEVADA

RUSSELL KENT HIGGINS, an individual, | Caso No.
and TAMMY HIGGINS, an individual,

COMPLAINT
Plaintiffs,
DEMAND FOR JURY TRIAL
¥,
Arbitration Exemption:
GUSTAVO WILSON, an individual; HAZEL 1. Damages in Excess of $50,000

‘TRUCKING, a forcign limited-liability
company; DOES I through X: and ROB
CORPORATIONS I through X, Inclusive,

Defendants.

 

 

Plaintiffs RUSSELL KENT HIGGINS and TAMMY HIGGINS, by and through their
attorneys of record, the law firm of PANISH SHEA & BOYLE, LLP, hereby demand a tial by

jury and complains and alleges against defendants as follows:

 

GENERAL ALLEGATIONS
i. Plaintiff RUSSELL KENT HIGGINS fs, and at all times relevant hereto was, a tesident

2. Plaintiff TAMMY HIGGINS is an at all times relevant hereto was, a resident of

i
California.

3, Upon information and belief, Defendant GUSTAVO WILSON js, and at all times

Ve

 
AURAL SHAUL GUA Coccnuna ane nr eee tient meen net rest ae een

SSA

SHOE

STE

Se ee a ee EN aS Ney

   
  

ar et co ramet

Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 10 of 15

tent
om Co

12

144

Ws
16
17
18

. 26
2]
22
23
24
2
26
27
28

n
trerwravrnenamanry ei

li

@ 8 ~) oc Gh Be ft)

 

relevant hereto was, a resident of Seattle, Washington,
4, Upon information and belief, Defendant HAZEL TRUCKING, LLC, is, and at all

times relevant hereto was a foreign Hmited liability company licensed to conduct business in Clark

County, Nevada.

3. The truc names and capacities, whether individual, corporate, associate, partnership or
otherwise, of the defendants herein designated as DOES | throngh X and ROE CORPORATIONS I
through X, inclusive, are unknown to plainitff, who therefore sues said defendants by such fictitious
nantes, Plaintiff will seek leave of the Court to Insert the true names and capacities of such defendants
when the same have been ascertained! and will further seek leave to join said defendant in these
proceedings.

6. That at all times pertinent hereto, defendants were agents, servants, employees or joint

ventures of every other defendant herein, and at all times mentioned herein were acting within the

13 |] scope and course of said agency, employment, or joint venture, with knowledge and permission and

consent of all other named defendants.
7. Plaintiff RUSSELL KENT HIGGINS is, and at all times mentioned herein was, the

operator of a 2012 Freightlirier Semi Tractor Truck.
8. Defendants HAZEL TRUCKING, LLC and GUSTAVO WILSON are, and at all times

relevant herein were, the owner of a 2010 Freightliner Semi Tractor Truck.

19 | 9, Upon information and belief, Defendant GUSTAVO WILSON was acting in the course

and scope of his employment with HAZEL TRUCKING, LLC at the time of the collision when he
was operating the 2010 Freightliner Semi .
ii 10. On or about November 3, 2017, in Clark County, Nevada, Defendant GUSTAVO
WILSON failed to use due care on the roadway, and struck the vehicle of Plaintiff RUSSELL
HIGGINS.
ti. Upon information and bellef, Defendant GUSTAVO WILSON was driving his semi-

truck on Northbound Interstate 15 near mile marker 110 when he failed to notice stopped traffic
ahead. ,

42, Upon information and belief, as Defendant GUSTAVO WILSON spproached the

 

 

 
una bhaky:

Meee SES aI EAU SUS a CT tegen terete ay

 
   

SS rg

Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 11 of 15

eo © SO we RB woh

BP Bete anaes
wee eta et

iy

23

a

|

1 stopped traffic near mile marker 110 he failed to stop and struck the rear and right side of Plaintiff's

vehicle,

i 13. As a direct and proximate regult of the negligence of defendants, and each of them,

Plaintiffs sustained pet¥onal injuries, all or some of which conditions may be permanent and
disabling, in a sum in excess of $15,000.00.

14. As adiract and proximate result of the negligence of defendants, and each of them,
| plaintiffs received medical and other treatment for the aforementioned injuries, and that said services,
care, and treatment is continuing and shall continue in the future, all to the damage of Plaintiffs.

15, Asa direct and proximdte result of the negligence of defendants, and each of them,
Plaintiffs have been required to limit occupational and recreational activities, which have caused and
shall continues to cause plaintiffs loss of earning capacity, lost wages, physical impairment mental
anguish, and loss of enjoyment of life, in a presently unascertainable amount.

16. Aga direct and proximate result of the aforementioned negligence of defendants, and
each of them, plaintiffs have been required to engage the services ofan attorney, incurring attorney's
fees and costs to bring this action, ;

SURISD VENUE,

17. The exercise of the jurisdiction by this Court over each and every Defendant in this
action is appropriate because each and every Defendant has done, and continues to do, business in the
State of Nevada, and conynitted a tort in the State of Nevada. a
18. Jurisdiction in the Eighth Judicial District Court of Nevada is further appropriate
because the acts and omission alleged hereafter occurred within Clark County, State of Nevada and

venue is praper.

FIRST CLAIM FOR RELIEF

 

 

(Negligence against all Defendants)
19. Plaintiffs repeat and re-allege the allegations of the preceding paragraphs of the

26 || complaint as though fully set forth herein, and incorporate the sane herein by reference,

27

20, Defendants, and each of them, owed a duty of care to plaintiff Russell Higgins to

28 |} operate their vehicle in a reasonable and safe manner.

 
Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 12 of 15

  

| if 21, Defendants, and each of thera, breached that duty of care by striking plaintiff's vehicle
| 2 Hon the roadway.
4 3 22, As adirect and proximate result of the negligence of defendants, and each of them,
| 4 || plaintiff sustained personal injuries, all or some of which conditions may be permanent and disabling,
5 llend all to Plaintiff's damage in a sur in excess of $15,000.00,
6 23. Asa direct and proximate result of the negligence of defendants, and each of them,
i 7H Plaintiff received medical and other treatment for the aforementioned injuries, and that said services,
: 8 I care, and treatment {s continuing and shall continue in the future, all to the damage of Plaintiff.
a § 24. Asa direct and proximate result of the negligence of Defendants, and each of them,
10 | Plaintiff has been required to limit occupational and recreational activities, which have caused and
' il shall continue to cause Plaintiff loss of earning capacity, lost wages, physical impairment, mental
: 12 anguish, and loss of enjoyment of life, in a presently unascertainable amount.
13 23. Asadirect and proximate result of the aforementioned negligence of defendants, and
14 ll each of them, Plaintiff has been required to engage the services of an attorney, incurring attorney's
15 || fees and costs to bring this action. —
16 SECOND CLAIM FOR RELIEF
17 (Negligent Training and Supervision)
18 26, Plaintiff's incorporate by reference each and every allegation previously made in this
19 | Complaint, as if fully get forth herein.
26 27. Defendants, and each of them, owed a duty of care to plaintiff Russell Higgins to

operate their vehicle in a reasonable and safe manner.
28. Defendant HAZEL TRUCKING, LLC breached thet duty by hiring an employee(s)

even though it knew, or should have known, of that employee's dangerous propensities and propensity

Mh
moe

not to follow basic instructions, directions, or rules of the road.
29. ‘In the alternative, Defendant HAZEL TRUCKING, LLC, breached its duty by failing

hd
wm

RE
i
Tat

he
a

to properly supervise and train that/those employee(s).
30. The breach of Defendant HAZEL TRUCKING, LLC, was the legal cause of Plaintiff's

soe
Nm fw
oo

injuries.

 

 

 
    
  

aa

RU TN

nis

 

aeuoen

SS tte tN

Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 13 of 15

ve me ~~ mt OOK

woN Nw N tp te
RZBNeRRRBB RE SBS RREEKR A S

 

 

 

 

 

31. Asadirect and proximate result of the negligence of defendants, and each of them,
plaintiff sustained personal injuries, all or some of which conditions may be permanent and disabling,
and afl to Plaintiff's damage in a sum in excess of $15,000.00.

32. Asa direct and proximate result of the negligence of defendants, and each of therm,
Plaintiffreceived medical and other treatment for the aforementioned injuries, and that said services,
care, and treatment is continuing and shall continue in the future, al] to the damage of Plaintiff.

33. Aga direct and proximate result of the negligence of Defendants, and each of them,
Plaintiff has been required to limit occupational and recreationsl activities, which have caused and
shall continue to cause Plalatiff toss of eariing tapacity, Jost wages, physical impairment, menial
anguish, and loss of enjoyment of tife, in a presently unescertainablo amount.

34, Asa direct and proximate result of the aforementioned negligence of defendants, and

each of them, Plaintiff has been required to engage the services of an attorney, incurring attorney's

fees and costs to bring this action,

THIRD CLAIM FOR RELIEF
(Loss of Consortium Against All Defendants)

35. Plaintiffs repeat and re-allege the allegations of the preceding paragraphs of the
complaint as though fully set forth herein, and incorporate the same herein by reference,

36. Atal times material hereto, Plaintiffs were in a valid and lawful mariage with each.
other. .

.37, Asadirect and proximate result of the above described negligence of Defendants, and
each of them, Plaintiff Russell Higgins suffered severe, serious, and wrongful physical and mental —
injury. 7
38. Aga direct and proximate result of the negligence of Defendants, and each of them,
Plaintiff Tammy Higgins has suffered loss of consortium including, but set limited to, the loss of love,
companionship, affection, society, sexual relations, and solace In her marital relationship.

39.  Asadirect and proximate result of the negligence, carelessness and reckless actions
and inactions of defendants, and each of them, Plaintiff Tammy Higgins has suffered severe and

serious personal, physical, and mental injuries. Plaintiff Tammy Higgins hos sustained damages in an

 
PEERS aba rte re non reer tre

‘aa EEN

    

jartaueuetiuagy

SLL

enero sat

SR

SEU RS

Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 14 of 15

NO Gb OG ot ete

Nw NP tN
Sah F SSRPRSERES REESE ra

bo
~«
ame

 

 

——
[tte nreirerrss

frount in excess of Fifteen Thousand Dollars ($15,000.00).

40. Asa direct and proximate result of the negligence of Defendants, and each of them,
Plaintiff Tammy Higgins has been limited in occupation and recreational activities, which have caused
and shall continue to cause Plaintiff loss of earning capacity, lost wages, physical impairment, mental
anguish, and loss of enjoyment of life, in a presently unascertalnable amount,

4}, The plaintiffs have been required to engage the services of an attorney, incurring
attorney's fees and costs to bring this action.

VERE EF
' WHEREFORE, Plaintiffs pray for judgment against defendants, and each of them, as follows:

}, For a judgment in favor of Plaintiffs and against Defendants, and each of them, on

the Complaint and all claims for rellef asserted therein;

2. For an award of general and special damages in an amount in excess of $15,000.00,

to be proven at trial;

3, For an award of reasonable attorney's fees and costs incurred In this action; and
4, For any such other and further relief as this Ceurt may deem just and proper. |
DATED this Zf day of June, 2019.

PANISH SHEA & BOYLE LLP.

een ee ee

  

By:

Nevada Bar No. 14750
oe i, GREGORIO V. SILVA
Nevada Bar No. 13583
#816 Spanish Ridge Avenue
Las Vegas, Nevada 89148

Attomeys for Plaintiffs

 
Sepia ecariepears

ae

ARISE SN ra crn

   

 

 

ene

set tas

sen

signatories

Case 2:19-cv-01145-APG-BNW Document 3 Filed 07/03/19 Page 15 of 15

|

 

 

NO mba mt

fant hth ima
ee

 

 

— nh np poe” pune
| wh

i nN a nd
Nate the — no

NE
in
—
ein

 

 

EMAND FOR J TRIAL
Plaintiffs Russell Higgins and Tammy Higgins hereby demand a jury trial as to all causes of

action,

DATED this epFioy of June, 2019,
-PANISH SHEA & BOYLE LLP

 

 

Looe . ,» « Nevada Bar No, 14750 20.
GREGORIO V. SILVA
Nevada Bar No. 13383
#816 Spanish Ridge Avenue
Las Vegas, Nevada 89148
Tel, 310.477.1706

Attomeys for Plaintiffs

  

tows

  

 
